Exhibit SECURED PROMISSORY NOTE $2,500,000 May 21, 2008 THIS SECURED PROMISSORY NOTE (this “Note”) is made by Four J’s Development Tools Inc., a Washington corporation(the “Company” or the “Maker”), in favor of the order of ANTs software inc., a Delaware corporation (the “Holder”). Reference is made to that certain Asset Purchase Agreement, dated as of the date hereof (the “Purchase Agreement”), pursuant to which the Holder is selling to the Company certain assets (the “Purchased Assets”) for a total consideration of $3,500,000, the obligation of the Company to pay $2,500,000 of which is evidenced by this Note.All capitalized terms used and not otherwise defined in this Note shall have the meanings assigned to such terms in the Purchase Agreement. FOR VALUE RECEIVED, the Company promises to pay to the order of the Holder the principal sum of Two Million Five
